          Case 4:16-cr-00080-BMM Document 69 Filed 12/02/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR 16-80-GF-BMM

               Plaintiff,

       vs.                                               ORDER

KEVIN DAVID McGOVERN,

               Defendant.

      Kevin McGovern filed a motion for early termination of supervised release.

Doc. 192. The government does not oppose McGovern being discharged from

supervision at this time. Doc. 196. The Court conducted a hearing on the motion

on December 1, 2020. Id. For the reasons below, the Court grants McGovern’s

motion.

      The Court sentenced McGovern to the Bureau of Prisons for a term of 24

months. Doc. 178. The Court required McGovern to complete 2,000 hours of

community service and a period of 24 months on supervised release. Id. McGovern

began his supervised release on April 8, 2020. Doc. 192. at 1. McGovern completed

2,000 hours of community service on August 21, 2020. Id. McGovern’s supervising

probation officer reports that she supports early termination of McGovern’s

supervision.

      Federal law authorizes a defendant to move for termination of his supervised


                                        1
           Case 4:16-cr-00080-BMM Document 69 Filed 12/02/20 Page 2 of 2



release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interest of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in

18 U.S.C. § 3553(a) when evaluating whether to terminate a term of supervised

release.

      The factors in 18 U.S.C. § 3553(a) support an early termination of

McGovern’s supervised release. McGovern completed his community service

through volunteer work at Rocky Mountain College. McGovern included a letter of

support from Bob Wilmouth, Rocky Mountain College President, with his motion

for early termination. Doc. 192-1 at 4. McGovern’s probation officer contends that

McGovern has not had any problems complying with the conditions of his

supervised release.

      Accordingly, IT IS ORDERED:

      1.       Defendant’s Motion for Early Termination of Supervised Release

               (Doc. 192) is GRANTED.

      2.       Defendant Kevin McGovern is DISCHARGED from supervised

               release.

      DATED this 1st day of December, 2020.




                                         2
